In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1857   
LINCOLN BROWN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CHICAGO BOARD OF EDUCATION, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 12 C 1112 — Manish S. Shah, Judge.  
                     ____________________ 

     ARGUED FEBRUARY 23, 2016 — DECIDED JUNE 2, 2016 
                 ____________________ 

    Before WOOD, Chief Judge, and SYKES and HAMILTON, Cir‐
cuit Judges. 
     WOOD, Chief Judge. Justice Scalia once said that he wished 
all  federal  judges  were  given  a stamp that  read  “stupid  but 
constitutional.”  See  Jennifer  Senior,  In  Conversation:  Antonin 
Scalia, NEW YORK MAGAZINE, Oct. 6, 2013. As he was implying, 
not everything that is undesirable, annoying, or even harmful 
amounts to a violation of the law, much less a constitutional 
2                                                      No. 15‐1857 

problem.  Today’s  case  provides  another  illustration  of  that 
fact. 
    The Chicago Board of Education has a written policy that 
forbids teachers from using racial epithets in front of students, 
no  matter  what  the  purpose.  Lincoln  Brown,  a  sixth  grade 
teacher  at  Murray  Language  Academy,  a  Chicago  Public 
School, caught his students passing a note in class. The note 
contained, among other things, music lyrics with the offensive 
word “nigger.” Brown used this episode as an opportunity to 
conduct  what  appears  to  have  been  a  well‐intentioned  but 
poorly  executed  discussion  of  why  such  words  are  hurtful 
and must not be used. The school principal, Gregory Mason, 
happened to observe the lesson. Brown was soon suspended 
and brought this suit under 42 U.S.C. § 1983 against the Board 
and various school personnel. 
    The  district  court  dismissed  a  number  of  counts  under 
Federal Rule of Civil Procedure 12(b)(6), and Brown has not 
pursued  them  further.  But  two  of  his  theories  of  relief  pro‐
ceeded  to  summary  judgment:  that  his  suspension  violated 
his First Amendment rights, and that the school’s policy was 
so vague that his suspension violated the substantive due pro‐
cess component  of  the  Fourteenth Amendment.  The district 
court  granted  summary  judgment  to  the  Board  on  both. 
Brown appeals. Because Brown’s suspension did not violate 
his constitutional rights, we affirm. 
                                  I 
    Brown’s First Amendment claim fails right out of the gate. 
Public‐employee speech is subject to a special set of rules for 
First  Amendment  purposes.  Whether  a  public  employee’s 
speech is constitutionally protected depends on “whether the 
No. 15‐1857                                                             3 

employee spoke as a citizen on a matter of public concern.” 
Garcetti v. Ceballos, 547 U.S. 410, 418 (2006); see Pickering v. Bd. 
of Educ., 391 U.S. 563 (1968). If the speaker is not wearing her 
hat  “as  a  citizen,”  or  if  she  is  not  speaking  “on  a  matter  of 
public concern,” then the First Amendment does not protect 
her. See, e.g., Garcetti, 547 U.S. at 421; Connick v. Myers, 461 U.S. 
138 (1983).  
    In the case before us, Brown himself has emphasized that 
he was speaking as a teacher—that is to say, as an employee—
not as a citizen. An employee does not speak as a citizen when 
he “make[s] statements pursuant to [his] official duties.” Gar‐
cetti, 547 U.S. at 421. The question remains whether the Gar‐
cetti rule applies in the same way to “a case involving speech 
related  to  scholarship  or  teaching.”  Id.  at  425.  The  Supreme 
Court had no need to address that issue, and so left it for an‐
other day.  
    This is not our first opportunity, however, in which to con‐
front that question. See Mayer v. Monroe Cnty. Cmty. Sch. Corp., 
474  F.3d  477  (7th  Cir.  2007).  In  Mayer,  we  concluded  that  a 
teacher’s in‐classroom speech is not the speech of a “citizen” 
for  First  Amendment  purposes.  Id.  at  479.  The  core  of  the 
teacher’s job is to speak in the classroom on the subjects she is 
expected to teach. This meant, we thought, that in‐classroom 
instruction  necessarily  constitutes  “statements  pursuant  to 
[the  teacher’s]  official  duties.”  Id.  (internal  quotation  marks 
omitted) (quoting Garcetti, 547 U.S. at 418).  
    Here, Brown gave his impromptu lesson on racial epithets 
in the course of his regular grammar lesson to a sixth grade 
class. His speech was therefore pursuant to his official duties. 
That he deviated from the official curriculum does not change 
this fact. See Mayer, 474 F.3d at 479 (expressing anti‐war views 
4                                                       No. 15‐1857 

during event is unprotected employee speech); Fairley v. An‐
drews, 578 F.3d 518, 523 (7th Cir. 2009) (posting improper no‐
tices on work bulletin board would be unprotected employee 
speech); Piggee v. Carl Sandburg Coll., 464 F.3d 667, 670–71 (7th 
Cir. 2006) (expressing homophobic views at school outside of 
class  is unprotected  employee speech). Moreover, maintain‐
ing classroom order is one of Brown’s most basic duties as a 
teacher. See Weintraub v. New York Bd. of Educ., 593 F.3d 196, 
198  (2d  Cir.  2010)  (“core  duties”  of  teachers  include  “main‐
taining class  discipline”).  To  the extent that  Brown’s discus‐
sion of racial slurs was an attempt to quell student misbehav‐
ior, it was still pursuant to his official duties.  
     Brown argues that  we should ignore Mayer and instead 
follow  the  Ninth  Circuit  by  understanding  the  Supreme 
Court’s reservation as a hint that Garcetti should not apply “in 
the same manner to a case involving speech related to schol‐
arship or teaching.” Garcetti, 547 U.S. at 425; see Demers v. Aus‐
tin,  746  F.3d  402,  411  (9th  Cir.  2014).  But  Demers  addressed 
speech  in  a  university  setting,  not  a  primary  or  secondary 
school.  It  relied  on  the  long‐standing  recognition  that  aca‐
demic freedom in a university is “a special concern of the First 
Amendment” because of the university’s unique role in par‐
ticipating in and fostering a marketplace of ideas. See Demers, 
746  F.3d  at  411  (internal  quotation  marks  omitted)  (quoting 
Keyishian v. Bd. of Regents of Univ. of State of N.Y., 385 U.S. 589, 
603  (1967)).  (Demers  also  did  not  comment  on  the  extent  to 
which, at the university level, the institution may have sepa‐
rate interests from those of its faculty.) In fact, in the primary 
and  secondary  school  context,  the  Ninth  Circuit  follows 
Mayer’s approach. See Johnson v. Poway Unified Sch. Dist., 658 
F.3d 954, 962–63 (9th Cir. 2011) (holding in‐classroom instruc‐
tion  is  pursuant  to  teacher’s  official  duties  and  unprotected 
No. 15‐1857                                                        5 

employee speech). So do the Third and Sixth Circuits. Evans‐
Marshall v. Bd. of Educ. of Tipp City Exempted Vill. Sch. Dist., 624 
F.3d 332 (6th Cir. 2010); Edwards v. Cal. Univ. of Pa., 156 F.3d 
488, 491 (3d Cir. 1998) (Alito, J.) (pre‐Garcetti). Only the Fourth 
Circuit has adopted the position that Brown advocates, and it 
did so without analysis. Lee v. York Cnty. Sch. Div., 484 F.3d 
687, 694 n.11 (4th Cir. 2007). We see no reason to depart here 
from our decision in Mayer. Brown made his comments as a 
teacher, not a citizen, and so his suspension does not implicate 
his First Amendment rights. 
                                 II 
    We must explain the facts in a little more detail to set the 
stage for Brown’s due process claim. Following the incident in 
question, Brown received a notice of a pre‐discipline hearing. 
This notice cited him for violating Sections 3‐3 and 3‐17 of the 
Employee  Discipline  and  Due  Process  Policy.  Section  3‐3  of 
the Policy prohibits “[u]sing verbally abusive language to or 
in  front  of  students.”  Section  3‐17  prohibits  “[v]iolating 
School rules, Board rules, policies or procedures that result in 
behaviors that disrupt the orderly educational process in the 
classroom, in the school, and may occur on or off the school 
grounds or assigned work location.” Because Section 3‐17 in‐
corporates violations  of  any other  school  rules, it  sweeps in 
Section 4‐2, a rule that prohibits “using racial, cultural, ethnic, 
or religious epithets, or threatening language.”  
    After the notice of preliminary hearing was issued, Princi‐
pal Mason dropped the charges based on Section 3‐17. He sus‐
pended Brown for five days based solely on the Section 3‐3 
charge of use of verbally abusive language. Brown appealed 
this decision to the Board. The Board reinstated the general 
charge under Section 3‐17 (a step it was authorized to take), 
6                                                        No. 15‐1857 

entered a finding of misconduct under both Sections 3‐3 and 
3‐17, and agreed that a five‐day suspension was appropriate. 
Brown  acknowledges  that  he  had  actual  knowledge  of  the 
Policy prior to this incident, and he has not raised any com‐
plaint about procedural due process in this court. He asserts 
only  that  these rules, taken together, are so  vague that  they 
cannot be applied consistently with the Due Process Clause. 
     A statute, or in this case, a policy, is impermissibly vague 
if it “fails to provide a person of ordinary intelligence fair no‐
tice of what is prohibited.” FCC v. Fox Television Stations, Inc., 
132 S. Ct. 2307, 2317 (2012) (internal quotation marks omitted) 
(quoting  United  States  v.  Williams,  553  U.S.  285,  304  (2008)). 
Brown presents two arguments in support of his vagueness 
theory. First, he says that the term “racial … epithet” in Sec‐
tion 4‐2 is too vague to provide fair notice that his language 
was prohibited. He would prefer that the Board provide a list 
of banned words. Basic knowledge of American culture is suf‐
ficient to reject this argument. The word “nigger” is one of the 
most reviled in American English. It is the archetypal racial 
epithet. Moreover, Brown’s actions indicate that he knew this 
to  be  the  case—why  else  would  he  interrupt  his  planned 
grammar lesson to lead a discussion on why the word is in‐
appropriate? 
    The  law  buttresses  this  commonsensical  observation.  A 
statute  need  not  define  every  term  to  survive  a  vagueness 
challenge. See United States Civil Serv. Comm’n v. Nat’l Ass’n of 
Letter Carriers, 413 U.S. 548 (1973); Broadrick v. Oklahoma, 413 
U.S. 601 (1973); see also United States v. Lanier, 520 U.S. 259, 
271 (1997). Moreover, an employee code of conduct need not 
be as clear as a criminal law. Greer v. Amesqua, 212 F.3d 358, 
369 (7th Cir. 2000) (employee discipline code); see also Bethel 
No. 15‐1857                                                           7 

Sch.  Dist. No.  403  v. Fraser,  478 U.S.  675,  686  (1986)  (student 
discipline  code).  The  policy  gave  adequate  warning  that 
Brown’s use of that word was prohibited.  
    Brown’s real frustration seems to be that the policy does 
not  distinguish  between  using  the  word  in  an  educational 
manner from its use as a slur directed toward a student or col‐
league. While we understand his frustration, his only solace 
is in Justice Scalia’s stamp. Regardless of what he believes the 
Policy  should  be,  the  Policy  in  force  forbids  using  such  lan‐
guage  “in  front  of  students,”  rather  than  merely  forbidding 
using  language  directed  toward  students.  His  disagreement 
with the Policy does not render it impermissibly vague.  
   Second, Brown argues that the Board had a past policy of 
non‐enforcement when the word was used educationally. He 
contends that this means he lacked sufficient notice that the 
Board would enforce the policy against him in this instance. 
Brown points to several instances where students heard the 
word with the school’s tacit approval: he taught Adventures of 
Huckleberry Finn at another Chicago public school, his current 
school  organized a field trip to see Red  Tails,  a movie about 
African‐American  pilots  in  World  War  II,  and  the  Parent‐
Teacher  Organization  organized  a  showing  of  42,  a  movie 
about Jackie Robinson. The book and the two movies all use 
the  word  in  question  (and  do  so  repeatedly).  Furthermore, 
Principal  Mason  admits  that  he  might  have  used  the  word 
when asking students about what occurred in Brown’s class‐
room—more indication that the Policy was not as strict as the 
Board now claims it is.  
   The  Supreme  Court  accepted  an  argument  similar  to 
Brown’s  in  Fox  Television  Stations,  Inc.  In  that  case,  the  FCC 
had a long‐standing written policy that it would not fine TV 
8                                                      No. 15‐1857 

networks  for  “isolated  or  fleeting”  expletives  or  nudity. 
132 S. Ct.  at  2313.  Then  the  Commission  abruptly  changed 
course and, without announcing its new policy, fined two net‐
works for brief nudity and swearing. Id. at 2317. Because the 
Commission had not given advance notice of this change, the 
Court held that it “failed to give” the networks “fair notice” 
of the impermissible conduct. Id. at 2320. 
    But Fox does not save Brown’s case. Unlike the FCC, the 
Board had no formal policy of not enforcing its Policy in cer‐
tain  circumstances.  A  handful  of  instances  of  past  non‐en‐
forcement is a far cry from the FCC’s written, formal policy of 
non‐enforcement in Fox, and is insufficient to render the Pol‐
icy so vague that an ordinary person would not know what it 
prohibits. See Libertarian Party of Ohio v. Husted, 751 F.3d 403, 
424  (6th  Cir.  2014)  (holding  statute  not  void  for  vagueness 
where plaintiff “does not point to any non‐enforcement policy 
…  from  which  [this  enforcement  action]  marks  an  abrupt 
change,”  unlike  in  Fox).  Brown’s  surprise,  along  with  a  few 
episodes of non‐enforcement, does not support a substantive 
due process claim.  
                                III 
     Brown is indignant that he was suspended for using a ra‐
cial slur while attempting to teach his students why such lan‐
guage is inappropriate. His frustration is understandable, but 
it is not legally actionable. This is really a First Amendment 
case, which gains nothing from the addition of the substantive 
due process argument. And from a First Amendment stand‐
point, Garcetti dooms his position. The Board may have acted 
in a short‐sighted way when it suspended him for his effort to 
educate the students about a sensitive and socially important 
No. 15‐1857                                                9 

issue, but it did not trample on his First Amendment rights. 
We therefore AFFIRM the judgment of the district court.